Citation Nr: 1313790	
Decision Date: 04/25/13    Archive Date: 05/03/13

DOCKET NO.  10-18 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for cellulitis of the left elbow.  

2.  Entitlement to service connection for a left wrist disability.

3.  Entitlement to service connection for a bilateral eye disability.

4.  Entitlement to service connection for sinusitis and allergies.

5.  Entitlement to service connection for hepatitis.

6.  Entitlement to service connection for depression as secondary to service-connected low back disability.

7.  Entitlement to service connection for a left shoulder disability as secondary to service-connected low back disability.

8.  Entitlement to service connection for a left hip disability as secondary to service-connected low back disability.

9.  Entitlement to service connection for a left ankle disability as secondary to service-connected low back disability.

10.  Entitlement to service connection for a left thumb disability.

11.  Entitlement to service connection for a right knee disability as secondary to service-connected left knee disability.

12.  Entitlement to service connection for headaches as secondary to service-connected low back disability and depression.

13.  Entitlement to a compensable rating for hemorrhoids.

14.  Entitlement to an increased rating for wound scar, antero-medial aspect of the left knee with retained foreign body (RFB) of the soft tissue, currently rated as 10 percent disabling. 

15.   Entitlement for a rating in excess of 10 percent for L1 compression fracture and anterior wedging of the vertebral body, prior to February 19, 2010.  

16.  Entitlement to a rating in excess of 40 percent for L1 compression fracture and anterior wedging of the vertebral body, from February 19, 2010.

17.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to March 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2008, March 2010, and April 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In July 2011, the Veteran testified before the undersigned at a Board hearing via video conference from the RO.

The Veteran has submitted a claim of a TDIU because of his combined service-connected disabilities.  In Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU rating is part of an increased rating claim when such claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Thus, in light of the Veteran's contentions, the Board finds that the issue of TDIU is part and parcel of the increased rating claims, and is properly before the Board.  See Rice v. Shinseki, supra.  Thus, the issues are as noted on the title page.

The issued numbered 6 through 17 are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On July 13, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his appeal as to the issue of whether new and material evidence has been received to reopen the claim of service connection for cellulitis of the left elbow is requested.

2.  On July 13, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his appeal as to the issue of service connection for a left wrist disability is requested.

3.  On July 13, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his appeal as to the issue of service connection for a bilateral eye disability is requested.

4.  On July 13, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his appeal as to the issue of service connection for sinusitis and allergies is requested.

5.  The Veteran does not have a hepatitis disability which is attributable to service.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the Veteran as to the issue of whether new and material evidence has been received to reopen the claim of service connection for cellulitis of the left elbow have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2012); 38 C.F.R. §§ 20.202, 20.204 (2012).

2.  The criteria for withdrawal of a Substantive Appeal by the Veteran as to the issue of service connection for a left wrist disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2012); 38 C.F.R. §§ 20.202, 20.204 (2012).

3.  The criteria for withdrawal of a Substantive Appeal by the Veteran as to the issue of service connection for a bilateral eye disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2012); 38 C.F.R. §§ 20.202, 20.204 (2012).

4.  The criteria for withdrawal of a Substantive Appeal by the Veteran as to the issue of service connection for sinusitis and allergies have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2012); 38 C.F.R. §§ 20.202, 20.204 (2012).

5.  Service connection for hepatitis is not warranted.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304. 3.306 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Appeals

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  The Veteran has withdrawn his appeals as to the issues of whether new and material evidence has been received to reopen the claim of service connection for cellulitis of the left elbow; entitlement to service connection for a left wrist disability; entitlement to service connection for a bilateral eye disability; and entitlement to service connection for sinusitis and allergies.  Thus, there remain no allegations of errors of fact or law for appellate consideration as to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal as to these issues and each issue is dismissed.


Service Connection for Hepatitis

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim, including apprising him or her of the information and evidence he or she is responsible for providing versus the information and evidence VA will obtain for him or her.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

These notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  So this notice must include information that a "downstream" disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.

Ideally, this notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has made clear that VCAA notice errors are not presumptively prejudicial, rather, must be determined on a case-by-case basis, and that, as the pleading party attacking the agency's decision, the Veteran, not VA, bears this burden of proof of establishing there is a VCAA notice error and, moreover, above and beyond this, that the error is unduly prejudicial, meaning outcome determinative of the claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of the claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  A VCAA letter was sent in November 2007.  The letters indicated the type of evidence and information needed to substantiate the claim and apprised the Veteran of the Veteran's and VA's respective responsibilities in obtaining this supporting evidence.  The letter also notified the Veteran that a "downstream" disability rating and an effective date for the award of benefits would be assigned if service connection was granted, in compliance with Dingess.

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issue and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the VLJ did not specifically note the bases of the prior determination or the elements that were lacking to substantiate the claim.  The VLJ and the Veteran's representative asked specific questions, however, directed at identifying the elements missing from the Veteran's claims.  The VLJ also sought to identify any pertinent evidence not currently associated with the claims.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § .103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Regarding the duty to assist, VA also satisfied this obligation in terms of obtaining all potentially relevant evidence concerning the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service treatment records (STRs), VA medical treatment records, and identified private medical records were obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication that any additional evidence, relevant to the claim, is available and not part of the claims file.  The Veteran also was provided a VA compensation examination, including for a medical nexus opinion concerning the etiology of the claimed hepatitis disorder and any potential relationship with military service in October 2008.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The medical nexus opinion obtained is responsive to the determinative issue of causation, so additional examinations and opinions are not needed.  38 C.F.R. § 4.2.  See also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  See also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (VA's duty to assist includes providing an adequate examination when such an examination is indicated).  The examination of record is adequate to address all pertinent concerns, as the claims file was reviewed for the relevant medical and other history, the Veteran examined, the findings reported in sufficient detail, and there was discussion of the underlying medical rationale, which is where most of the probative value of an opinion is derived.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The VA examination report is thorough and supported by the record.  The records taken as a whole satisfy 38 C.F.R. § 3.326.

When an appellant does not challenge a VA medical examiner's competence or qualifications, VA need not affirmatively establish the examiner's competency.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  However. even when, as in this case, this has been circumstantially called into question, the Board may assume the competency of any VA medical examiner, including even nurse practitioners, as long as, under 38 C.F.R. § 3.159(a)(1), the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  The Veteran's representative requested further evaluation, but the Board finds that this is unnecessary as discussed in detail below.

Thus,  in summary, the Board finds that "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Risk factors for hepatitis C include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades.  See Veterans Benefits Administration (VBA) letter 211B (98- 110), November 30, 1998.

A VA "Fast Letter" issued in June 2004 (Veterans Benefits Administration (VBA) Fast Letter 04-13, June 29, 2004) identified "key points" that included the fact that hepatitis C is spread primarily by contact with blood and blood products, with the highest prevalence of hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e., intravenous drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987). Another "key point" was the fact that hepatitis C can potentially be transmitted with the re-use of needles for tattoos, body piercing, and acupuncture. 

In addition, VBA Fast Letter 04-13 states: Population studies suggest hepatitis C can be sexually transmitted. However, the chance for sexual transmission of [hepatitis C] is well below comparable rates for HIV/AIDS or hepatitis B infection. . . . The hepatitis B virus is heartier and more readily transmitted than [hepatitis C].  While there is at least one case report of hepatitis B being transmitted by an air gun injection, thus far, there have been no case reports of hepatitis C being transmitted by an air gun transmission.  The source of infection is unknown in about 10 percent of acute hepatitis C cases and in 30 percent of chronic hepatitis C cases.  These infections may have come from blood-contaminated cuts or wounds, contaminated medical equipment or multi-dose vials of medications.  The large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992, and injection drug use.  Despite the lack of any scientific evidence to document transmission of hepatitis C with air gun injectors, it is biologically plausible. . . .See VBA Fast Letter 04-13 (June 29, 2004).

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 38 C.F.R. § 3.159(a)(2).  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

Thus, medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  As held in Davidson, section 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  See also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence" such as actual treatment records).  The Veteran is competent to report the Veteran can observe and feel through the senses.  See Layno.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Once evidence is determined to be competent, the Board must determine whether the evidence also is credible, as only then does it ultimately have probative value.  See Layno (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, whereas credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons or bases for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  To this end, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court), citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court similarly has declared that, in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing when he has testified.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, aff'd per curiam, 78 F.3d 604(Fed. Cir. 1996).  See, too, Macarubbo v. Gober, 10 Vet. App. 388 (1997) (similarly holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record, medical and lay, and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

As already explained, competent lay evidence may establish the presence of observable symptomatology and, in certain circumstances, it may provide a basis for establishing service connection.  See Barr.  Although claimants may be competent to provide the diagnoses of simple conditions, such as a broken leg, they are not competent to provide evidence on more complex medical questions beyond simple observations.  Jandreau; see Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia aggravated his diabetes and hypertension was not of sufficient weight to trigger the Secretary's duty to seek a medical opinion on the issue).  Indeed, even if lay testimony is competent, should VA find it to be mistaken or lacking credibility, the Board may reject it as unpersuasive and, thus, not ultimately probative.  Buchanan; see also Rucker and Layno.  The Board may find a lack of credibility in, for example, conflicting medical statements or witness biases.  Buchanan at 1337.  The lack of contemporaneous medical evidence is also relevant; however, the mere lack of such evidence may not constitute the sole basis for discrediting the lay evidence.  Id.  

Although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  In this case, the question of whether the Veteran has hepatitis and, if so, what type, is beyond his lay expertise.  As such, the Board obtained a VA examination with a medical opinion.  

At the outset, the STRs reflect that the Veteran was diagnosed as having hepatitis in November 1972.  The Veteran reported to the inservice examiner that his girlfriend had hepatitis.  The March 1974 discharge examination; however, yielded normal findings and no diagnosis of hepatitis.  The exact nature or type of the inservice diagnosis of hepatitis was not indicated.

Post-service, the Veteran was tested for hepatitis in February 1988.  The testing revealed that he was positive for hepatitis B Surface Antigen and Core Antibody.  He was negative for hepatitis B Surface Antibody.  He was also positive for hepatitis A Antibody.  

In October 2008, in conjunction with this current claim, the Veteran was afforded a VA examination.  The inservice and post-service history of hepatitis was reviewed.  Physical examination and laboratory tests were conducted.  The examiner opined that the Veteran had hepatitis A during service, but initially was exposed to hepatitis B post-service.  The examiner explained that it was his opinion that the Veteran had hepatitis A during service because no testing was performed at that time.  The examiner explained that the exposure to hepatitis B was clearly post-service.  In any event, the examiner concluded that the Veteran did not currently have hepatitis; thus, he did not have hepatitis which was related to service.  

Although the Veteran's representative has requested a new examination to resolve the type of inservice hepatitis, the Board finds that this is unnecessary as the current examination included laboratory tests and physical findings which resulted in a determination that the Veteran does not currently have hepatitis.  The Court consistently has held that, under the law, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  This principle has been repeatedly reaffirmed by the Federal Circuit Court, which has stated, "a Veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the Veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed).  

In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  See also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  A "current disability" means a disability shown by competent evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).

That a condition or injury occurred in service alone is not enough; there must be disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); see also Gilpin.  In the absence of proof of a present disability, there can be no valid claim.  Rabideau.  That is the case here, the Veteran does not have a present disability.  The Board attaches significant probative value to the VA examination, and the most probative value in this case, as it is well reasoned, detailed, consistent with other evidence of record to the extent there has not been any underlying diagnosis, and included consideration of the Veteran's relevant medical history, including symptoms and responsibilities in service.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (indicating most of the probative value of an opinion comes from its underlying reasoning, not just from mere review of the claims file, although that, too, has its importance if evidence in the file may affect the underlying basis of the opinion such as by revealing relevant facts).  Although a new examination was requested, there is no basis for requesting this new examination as the VA examination is complete in nature and reflective of adequate testing of the Veteran.  As noted, there is no current hepatitis disability for which service connection is warranted.  

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claim of service connection for hepatitis, and it must be denied.

ORDER

The appeal as to the issue of whether new and material evidence has been received to reopen the claim of service connection for cellulitis of the left elbow is dismissed.

The appeal as to the issue of entitlement to service connection for a left wrist disability is dismissed.

The appeal as to the issue of entitlement to service connection for a bilateral eye disability is dismissed.

The appeal as to the issue of entitlement to service connection for sinusitis and allergies is dismissed.

Service connection for hepatitis is denied.  


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that the Veteran is afforded every possible consideration.

At the outset, the Board notes that the Veteran's representative indicated that a private medical assessment was being submitted in support of many of the issues remaining on appeal, but it was not.  She indicated that the medical evaluation was performed by Dr. Allan Selbst on October 25, 2011 and he examined the Veteran's low back as well as other orthopedic issues.  He also reportedly performed a psychiatric examination.  The Board finds that this medical report must be obtained prior to adjudicating the remaining affected issues.  

In addition, since the matters below are being remanded, the updated medical records from the Vero Beach and West Palm Beach VA facilities should be obtained.  In addition, updated VCAA notice should be sent to the Veteran, particularly addressing the secondary service connection issues since the November 2007 initial VCAA notice did not address secondary service connection.  

The Veteran contends that service connection for depression is in order because it is proximately due to or the result of his service-connected low back disorder.  38 C.F.R. § 3.310 (2012); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The Veteran was afforded a VA examination in March 2011.  The mental status examination resulted in a diagnosis of depression, not otherwise specified.  The examiner listed the Axis III diagnosis of chronic low back pain, history of prostate cancer, and possible hepatitis.  However, he opined that it was not as likely as not the Veteran's depression was due to his low back disability because if the Veteran's low back disability was causing the depression, it was reasoned that the depression would have started during service when the low back injury occurred.  The examiner noted that the Veteran's depression had started recently, not during service.  Also, the examiner stated that the question of aggravation was not addressed because the Veteran did not have depression prior to service.  

The Board finds that this examination is not probative.  There is no VA requirement that a secondary disability must start simultaneously or in close proximity in time to the primary disability.  Further, the record reflects that the RO recently increased the disability rating for the Veteran's low back disability from 10 to 40 percent, indicating a significant change in the level of severity of that disorder and substantiating the Veteran's complaints of increased pain, which he then states has resulted in his depression.  Further, the request made for an opinion of aggravation was not based on depression preexisting service and then whether it was aggravated therein, but rather whether the low back disability had aggravated the depression after service.  

VA records contained in VA's Virtual System reflect that the Veteran has continued to be treated for his depressive disorder.  His Axis III and IV diagnoses continued to list chronic low back pain/severe pain.  

The Veteran's representative has asserted that a positive opinion from a private examination will be submitted (but has not been received to date as noted) which relates the Veteran's depression disability to his low back pain.  Remand will permit the Veteran to submit the additional private medical evidence and will allow the Veteran further VA examination to address the deficiencies in the March 2011 VA examination.  

Further, in written and oral statements, the Veteran contends that his service-connected low back disability has caused or aggravated left shoulder, left hip, and left ankle disabilities.  His representative has requested a new VA examination to address this matter.  

In addition, the Veteran contends that the pain from his low back disability is so severe that it causes headaches.  He also maintains that he has headaches in conjunction with his depression.  The Veteran's representative has also requested a medical evaluation concerning this issue.  

The Veteran testified that his left thumb was injured in the same inservice parachuting accident incident when the Veteran injured his low back.  The Veteran has not been afforded a VA examination to assess if there is any etiological relationship, since the Veteran is competent to report that his left thumb pain began at that time.  

The Veteran also testified that he walks with an altered gait due to his left knee disability which has resulted in his reliance on his right knee, causing a right knee disability.  There has not been a medical examination to address that contention.  

The Veteran's representative asserts that the Veteran's left knee disability does not consist solely of scarring which has been the only basis for his current rating of 10 percent, but also is manifest by orthopedic impairment due to the RFB.  In that regard, the Board notes that the Veteran's left knee was originally rated under Diagnostic Code 7805.  The Board finds that the Veteran's service-connected RFB must be reexamined to determine the extent of any orthopedic impairment which may be separately rated from his scarring.  

The Veteran testified that he has hemorrhoids and although they are not constant, they itch and bleed at least two times per month.  On the last VA examination, there were no hemorrhoids, but the Veteran asserts that he was examined when he did not have any.  The Veteran should therefore be afforded another VA examination to determine his current level of severity of his hemorrhoids.  The Veteran is also encouraged to seek VA treatment when the hemorrhoids occur so that there will be medical documentation of his disability level.  

The Veteran and his representative testified that his low back disability has increased in severity.  For example, the Veteran testified to his extreme level of pain, his need for a chair in the shower, and his use of ambulatory devices.  They maintain that the private physician's report which has not yet been submitted reflects a higher level of disability.  Thus, he should be afforded a new examination.  

Finally, the Veteran states that he is unemployable.  A VA examiner should determine if his service-connected disabilities render him unable to work.  In addition, the Veteran should be provided VCAA notice pertaining to this issue.


Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran updated VCAA notice, including notice pertaining to secondary service connection for the issues claimed on a secondary basis as well as notice pertaining to a TDIU.

2.  Obtain and associate with the record copies of all clinical records of the Veteran's treatment at the Vero Beach and West Palm Beach VA facilities.

3.  After securing the appropriate medical release, obtain and associate with the record, a copy of the October 25, 2011 medical report of Dr. Allan Selbst, as well as any clinical records from that physician.  All development efforts should be associated with the record.

4.  Schedule the Veteran for a VA psychiatric examination.  The claims file must be made available to the examiner and the examiner should indicate in his/her report whether or not the claims file was reviewed.  Any indicated tests should be accomplished.  

Based on a review of the claims file and any examination findings, the examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current psychiatric disorder to include depression is proximately due to, or the result of, the service-connected low back disability or any other service-connected disability.  The examiner should also provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current psychiatric disorder is permanently aggravated (worsened) by the Veteran's service-connected low back disability or any other service-connected disability.  If such aggravation is found present, the examiner should address the following medical issues: (1) The baseline manifestations of the Veteran's psychiatric disorder found present prior to aggravation; (2) The increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disability based on medical considerations.  

5.  Schedule the Veteran for a VA joints examination.  The claims file must be made available to the examiner and the examiner should indicate in his/her report whether or not the claims file was reviewed.  Any indicated tests, including X-rays if indicated, should be accomplished.  

Based on a review of the claims file and any examination findings, the examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current left shoulder, left hip, and left ankle disabilities are proximately due to, or the result of, the service-connected low back disability or any other service-connected disability.  The examiner should also provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current left shoulder, left hip, and left ankle disabilities are permanently aggravated (worsened) by the Veteran's service-connected low back disability or any other service-connected disability.  If such aggravation is found present, the examiner should address the following medical issues: (1) The baseline manifestations of the Veteran's left shoulder, left hip, and left ankle disabilities found present prior to aggravation; (2) The increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disability based on medical considerations.  

The examiner should also address the Veteran's claimed left thumb disability.  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current left thumb disability had its clinical onset during service or is related to any in-service disease, event, or injury, to include the incident when the Veteran injured his low back in a parachute accident.  The examiner should consider and discuss the Veteran's assertions that left thumb pain began with that incident.  

The examiner should address the Veteran's left knee disability.  The examiner should specifically determine if the Veteran's left knee injury to include any current RFB has caused orthopedic impairment including limitation of motion, instability or subluxation, as well as any other functional impairment.  The extent of any orthopedic impairment should be identified.  The examiner should also describe the Veteran's left knee scar, including its size in length and width, as well as whether the scar is unstable (i.e., frequent loss of covering of skin over the scar) or painful.

The examiner should also address the Veteran's right knee disability.  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current right knee disability is proximately due to, or the result of, the service-connected left knee disability or any other service-connected disability.  The examiner should also provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current right knee disability is permanently aggravated (worsened) by the Veteran's service-connected left knee disability or any other service-connected disability.  If such aggravation is found present, the examiner should address the following medical issues: (1) The baseline manifestations of the Veteran's right knee disability found present prior to aggravation; (2) The increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disability based on medical considerations.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

6.  Schedule the Veteran for a VA neurological/headache examination.  The claims file must be made available to the examiner and the examiner should indicate in his/her report whether or not the claims file was reviewed.  Any indicated tests, including X-rays if indicated, should be accomplished.  Based on a review of the claims file and any examination findings, the examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current headache disability is proximately due to, or the result of, a service-connected disability to include a service-connected low back disability or any other service-connected disability.  The examiner should also provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current headache disability is permanently aggravated by a service-connected disability to include a service-connected low back disability or any other service-connected disability.  If such aggravation is found present, the examiner should address the following medical issues: (1) The baseline manifestations of the Veteran's headache disability found present prior to aggravation; (2) The increased manifestations which, in the examiner's opinion, are proximately due to service-connected disability based on medical considerations.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

7.  Schedule the Veteran for a VA hemorrhoid examination to determine the nature and extent of his service-connected hemorrhoids.  Any indicated tests should be accomplished.  The examiner should review the record prior to examination.  The examiner should note if the Veteran has any internal or external hemorrhoids; whether they are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences; and whether they are productive of persistent bleeding with secondary anemia or fissures.

If no hemorrhoids are present, the examiner should comment on whether the Veteran has recently had hemorrhoids, and if so, describe them.  

Any opinions expressed by the examiner must be accompanied by a complete rationale.

8.  The Veteran should be afforded a VA spine examination for the purpose of determining the current severity of the Veteran's service-connected low back disability.  The record must be made available to and reviewed by the examiner prior and pursuant to conduction and completion of the examination.  All indicated tests and studies should be performed.  

The examiner should be requested to report the range of motion of the low back in degrees of arc.  The examiner should note that normal ranges of motion of the thoracolumbar spine for VA purposes are 0 to 90 degrees in flexion, 0 to 30 degrees in extension, 0 to 30 degrees in left and right lateral flexion, and 0 to 30 degrees in left and right rotation.  All findings and diagnoses should be reported in detail.  

If the Veteran demonstrates limitation of motion, the examiner should be requested to specifically comment upon the extent, if any, to which pain, supported by adequate pathology and evidenced by the visible behavior of the Veteran, results in functional loss.  The examiner should carefully elicit all of the Veteran's subjective complaints concerning the thoracolumbar spine and offer an opinion as to whether there is adequate objective pathology present to support the Veteran's subjective complaints.  To the extent possible, the examiner should assess the extent of any pain and describe the extent of any incoordination, weakened movement, and excess fatigability on use.  The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  

The existence of any ankylosis of the spine should also be identified.

The examiner should determine if the Veteran has intervertebral disc syndrome (IVDS) associated with his low back disability and should also assess if the Veteran has any related neurological manifestations to include sciatica as well as any bowel and bladder impairment.  If so, these neurological manifestations should be identified and the severity thereof described in detail.  

If possible, the examiner should indicate whether the IDVS has resulted in incapacitating episodes over the last 12 months, and, if so, the number of episodes and the duration of the episodes.  

The examiner should also provide an opinion as to whether the Veteran's service-connected disabilities, alone or in combination, are so disabling as to render him unemployable.  The Veteran's age and the effects of nonservice-connected disabilities cannot be factors for consideration in making the determination.  All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

Any opinions expressed by the examiner must be accompanied by a complete rationale.

9.  The AMC should review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, AMC should return the case to the examiner for completion of the inquiry.  

10.  The AMC should then readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2012).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


